OFFICE OF THE ATTORNEY GENERAL    OF TEXAS
                     AUSTIN




itonorab1eliarryKnox
Chairman, State Board of Control
Auatin, Texas
Dear 81rr




        xour Lnqulry                   calle ior the
aonstructlonof a carts              ered Into by the




                            of t.aklngall of the dead
                             to his undert~     parlor
                             thereaPtQr$8 able in many
                   o those relatives and t%lends who s
                   mceeeary funoral equipwnt. k oopp
                   ormpatiesyour letter and hae bean
               dored by this department.
         The foaturcs xmtioned abovo era deened euffl-
0iQnt explanationor the oon+ract to s&e iniiellfgent
our answer to your i.rqxtrles.The first qwetion yen
         1st *Doea the State,Board Or CQ&iEo~ have
$3ropoIlnd
author&t7 to enter Into such a contract?* Is thw
the question should be answered Sn the af%rmatlve.
We oan find nothing illegal about th% same. It is oer-
tainly the duty of the State to Be% that the body of an
innrt% of the inetitut10nis removed to BOlw undC3rtakimg
parlor as 80031as possible after life haa ended It is
~lkovise the duty of the State thFou@ the ouperintemi-
ent of the institutionto notify the relatives OS mmh
inmate~sdeathamiuhew      thebodyxqbefound.      Inour
o-on,    no relative would sane OF ba ullllng for the
body to rem&n in the institutionor +thout ear@ dur-
ing ~hoti~~~~hiChw~llldberequiredin~loot Ztmtancres
for thmz to ooF1sto Au&in aixlmake the neoesaaryar-
raugyzwte. Ii? the und8rtaker upon t&sir arrival  In
dustin Eokes a trad8 with thmior the nmmmary ca5kfA
and other articles for the funeral, that is no eoucern
of the State) a@ tf M tiertaker i.eoilXS.nSto give a
decent burial to those inmtos, the expense of wh&uh
aould otberwlsebe upon the State &st for the @v&-
lege of camying all dmeaaed patLta to tie umlertak2mg
mlor, with t&e hope of eellina;relatlvee the nemsmry
articles for the funeral, we CIulsea nothing ill0gal aeat
the lnki%rt*,    but the whole x!attw  oolqwts~to That we
belbY% to be in ~freepltagwith the pwper ear% sad reep%at
the interested psrties are duetbedecossad patient.
         Tour tse8ondqueixtlon&:    lP Wa eea dvisft
                                                   e
this cox&raatehouZdbeletmabjeotto      thereqafceaenfe~
oi~tlaleo63(a,6~,6(e1~3srd,~            of thshv~md
GiYil ststut%eOS ia6.*     An -tion       e themeArti-
cles dbbaloeedlthat they govern the parahase of oupp2feo
by the State,and In our opiniouuou~duotbe     6pplioabl.e
In the 1ettlng Of a Gontraetll.ketw~.uileFepo pllrahsse
of euppliee in solved.
              Xou 833-e
                      further advised that it is our opjsion,
in the abeem ofthis contraat with thexmdmtaker,that
the d%ath of one of the inantes of one of the eleamosy-
nary institutions      vould authors th% stats Board of aon-
trol to -12~3         the neee      fnnalw supplies, in auaora-
ante with Art.5cle660 of t&8 Tieed statu*.
                                     vary wulg pair%
                              AZ?EORR2XCt!RWUL OF‘TSXAS


                                                             /JpPROV

       ATTORNEY   GENWAL   OF TX::